Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT is dated as of February 4, 2014, by and among
Starwood Waypoint Residential Trust, a Maryland real estate investment trust
(the “Company”), and SWAY Management LLC, a Delaware limited liability company
(the “Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company will be a subsidiary of Starwood Property Trust, Inc., a
Maryland corporation (“STWD”), until the completion of the Distribution (as
defined below);

 

WHEREAS, the board of directors of STWD has determined that it is advisable and
in the best interests of STWD to establish the Company as an independent
publicly traded company by distributing to the holders of STWD’s outstanding
shares of common stock, par value $0.01 per share, on a pro rata basis, all of
the Company’s outstanding common shares of beneficial interest, $0.01 par value
per share (“Common Shares”), owned by STWD as of the date of the distribution
(the “Distribution”); and

 

WHEREAS, the Company has agreed to grant to the Manager 777,574 SWAY restricted
share units (“RSUs”) pursuant to a Restricted Stock Unit Award Agreement, dated
the date hereof , between the Company and the Manager, as an award under the
Starwood Waypoint Residential Trust Manager Equity Plan, as adopted on
January 16, 2014 (the “Manager Equity Plan”); and, upon vesting, such 777,574 
RSUs will be settled in an aggregate of 777,574  Common Shares (the “Grant
Shares”); and

 

WHEREAS, the Company may, from time to time, grant to the Manager additional
awards under the Manager Equity Plan consisting of, are based upon, Common
Shares as awards under the Manager Equity Incentive Plan (the “Additional
Manager Plan Shares”).

 

NOW THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained and for good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.                                          Certain Definitions.

 

In addition to the terms defined elsewhere in this Agreement, the following
terms, as used herein, shall have the following meanings:

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.

 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Holder” means (i) the Manager as holder of record of Registrable Common Stock
and (ii) any direct or indirect transferee of such Registrable Common Stock from
the Manager. For purposes of this Agreement, the Company may deem and treat the
registered holder of Registrable Common Stock as the Holder and absolute owner
thereof, and the Company shall not be affected by any notice to the contrary

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Common Shares covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

“Registrable Common Shares” means each of the Grant Shares and the Additional
Manager Plan Shares, upon original issuance thereof and at all times subsequent
thereto, including upon the transfer thereof by the original Holder or any
subsequent Holder and any securities issued in respect of such securities by
reason of or in connection with any exchange for or replacement of such
securities or any share dividend, share distribution, share split, purchase in
any rights offering or in connection with any combination of shares,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to the Common Shares,
until, in the case of any such securities, the earliest to occur of (i) the date
on which it has been registered effectively pursuant to the Securities Act and
disposed of in accordance with the Registration Statement relating to it or
(ii) the date on which

 

2

--------------------------------------------------------------------------------


 

either it is distributed to the public or is saleable, in each case pursuant to
Rule 144 promulgated by the Commission pursuant to the Securities Act.

 

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Common Shares pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Securities Act” means Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“underwritten registration” or “underwritten offering” means a registration in
which securities of the Company are sold to underwriters for reoffering to the
public.

 

Section 2.                                          Demand Registrations.

 

(a)                                 Right to Request Registration.  From and
after the date hereof, any Holder or Holders (“Initiating Holders”) may request
registration under the Securities Act of all or part of the Registrable Common
Shares (“Demand Registration”) at any time and from time to time.

 

Within ten (10) Business Days after receipt of any such request for Demand
Registration, the Company shall give written notice of such request to all other
Holders of Registrable Common Shares, if any, and shall, subject to the
provisions of Section 2(c) hereof, include in such registration all such
Registrable Common Shares with respect to which the Company has received written
requests for inclusion therein within twenty (20) Business Days after the
receipt of the Company’s notice.

 

(b)                                 Priority on Demand Registrations.  If the
managing underwriters of a requested Demand Registration advise the Company in
writing that in their opinion the Registrable Common Shares proposed to be
included in any such registration exceeds the number of securities that can be
sold in such offering and/or that the number of Registrable Common Shares
proposed to be included in any such registration would materially adversely
affect the price per share of the Company’s equity securities to be sold in such
offering, the Company shall include in such registration only the number of
Registrable Common Shares that, in the opinion of such managing underwriters,
can be sold.  If the number of shares that can be sold is less than the number
of Registrable Common Shares proposed to be registered, the Company shall
allocate the amount of Registrable Common Shares to be so sold among the Holders
pro rata on the basis of Registrable Common Shares offered for such registration
by each Holder electing to participate in such registration.  If the number of
shares that can be sold, as determined by the managing underwriters, exceeds the
number of Registrable Common Shares proposed to be sold, such

 

3

--------------------------------------------------------------------------------


 

excess shall be allocated pro rata among the other holders of Common Shares, if
any, desiring to participate in such registration based on the amount of such
Common Shares initially requested to be registered by such holders or as such
holders may otherwise agree.

 

(c)                                  Restrictions on Demand Registrations.  The
Company shall not be obligated to effect any Demand Registration within six
(6) months after the effective date of a previous Demand Registration or a
previous registration under which the Initiating Holders had piggyback rights
pursuant to Section 3 hereof wherein the Initiating Holders were permitted to
register, and sold, at least 50% of the Registrable Common Shares requested to
be included therein.  The Company may (i) postpone for up to ninety (90) days
the filing or the effectiveness of a Registration Statement for a Demand
Registration if, based on the good faith judgment of the Company’s board of
trustees, such postponement or withdrawal is necessary in order to avoid
premature disclosure of a matter the board has determined would not be in the
best interest of the Company to be disclosed at such time or (ii) postpone the
filing of a Demand Registration in the event the Company shall be required to
prepare audited financial statements as of a date other than its fiscal year and
(unless the Holders requesting such registration agree to pay the expenses of
such an audit); provided, however, that in no event shall the Company withdraw a
Registration Statement under clause (i) after such Registration Statement has
been declared effective; and provided, further, however, that in any of the
events described in clause (i) or (ii) above, the Initiating Holders requesting
such Demand Registration shall be entitled to withdraw such request.  The
Company shall provide written notice to the Initiating Holders requesting such
Demand Registration of (x) any postponement or withdrawal of the filing or
effectiveness of a Registration Statement pursuant to this Section 2(c), (y) the
Company’s decision to file or seek effectiveness of such Registration Statement
following such withdrawal or postponement and (z) the effectiveness of such
Registration Statement.

 

(d)                                 Selection of Underwriters.  If any of the
Registrable Common Shares covered by a Demand Registration hereof is to be sold
in an underwritten offering, the Company shall have the right to select the
managing underwriter(s) to administer the offering.

 

(e)                                  Effective Period of Demand Registrations. 
After any Demand Registration filed pursuant to this Agreement has become
effective, the Company shall use its best efforts to keep such Demand
Registration effective for a period equal to 180 days from the date on which the
Commission declares such Demand Registration effective (or if such Demand
Registration is not effective during any period within such 180 days, such
180-day period shall be extended by the number of days during such period when
such Demand Registration is not effective), or such shorter period that shall
terminate when all of the Registrable Common Shares covered by such Demand
Registration has been sold pursuant to such Demand Registration.  If the Company
shall withdraw or reduce the number of Registrable Common Shares that is subject
to any Demand Registration pursuant to subsection (b) of this Section 2 (a
“Withdrawn Demand Registration”), the Initiating Holders of the Registrable
Common Shares remaining unsold and originally covered by such Withdrawn Demand
Registration shall be entitled to a replacement Demand Registration that
(subject to the provisions of this Section 2) the Company shall use its best
efforts to keep effective for a period commencing on the effective date of such
Demand Registration and ending on the earlier to occur of the date (i) that is
180 days from the effective date of such Demand Registration and (ii) on which
all of the Registrable Common Shares

 

4

--------------------------------------------------------------------------------


 

covered by such Demand Registration has been sold.  Such additional Demand
Registration otherwise shall be subject to all of the provisions of this
Agreement.

 

(f)            Underwritten Offerings.  Notwithstanding the foregoing, in no
event shall the Company be obligated to effect more than one (1) underwritten
offering hereunder in any single six (6) month period, with the first such
period measured from the date of the first Demand Registration and ending on the
same date during the six (6) months following such Demand Registration, whether
or not a Business Day.

 

Section 3.              Piggyback Registrations.

 

(a)           Right to Piggyback.  From and after the date hereof, whenever the
Company proposes to register any of its common equity securities under the
Securities Act (other than a registration statement on Form S-8 or on Form S-4
or any similar successor forms thereto), whether for its own account or for the
account of one or more shareholders of the Company, and the registration form to
be used may be used for any registration of Registrable Common Shares (a
“Piggyback Registration”), the Company shall give prompt written notice (in any
event within ten (10) business days after its receipt of notice of any exercise
of other demand registration rights) to all Holders of its intention to effect
such a registration and, subject to Sections 3(b) and 3(c), shall include in
such registration all Registrable Common Shares with respect to which the
Company has received written requests for inclusion therein within twenty
(20) days after the receipt of the Company’s notice.  The Company may postpone
or withdraw the filing or the effectiveness of a Piggyback Registration at any
time in its sole discretion.

 

(b)           Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number that
can be sold in such offering and/or that the number of Registrable Common Shares
proposed to be included in any such registration would adversely affect the
price per share of the Company’s equity securities to be sold in such offering,
the underwriting shall be allocated among the Company and all Holders pro rata
on the basis of the Common Shares and Registrable Common Shares offered for such
registration by the Company and each Holder, respectively, electing to
participate in such registration.

 

(c)           Priority on Secondary Registrations.  If a Piggyback Registration
is an underwritten secondary registration on behalf of a holder of the Company’s
securities other than Registrable Common Shares (“Non-Holder Securities”), and
the managing underwriters advise the Company in writing that in their opinion
the number of securities requested to be included in such registration exceeds
the number that can be sold in such offering and/or that the number of
Registrable Common Shares proposed to be included in any such registration would
adversely affect the price per share of the Company’s equity securities to be
sold in such offering, the underwriting shall be allocated among the holders of
Non-Holder Securities and all Holders pro-rata on the basis of the Non-Holder
Securities and Registrable Common Shares offered for such registration by the
holder of Non-Holder Securities and each Holder, respectively, electing to
participate in such registration.

 

5

--------------------------------------------------------------------------------


 

(d)           Selection of Underwriters.  If any Piggyback Registration is an
underwritten primary offering, the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.

 

(e)           Other Registrations.  If the Company has previously filed a
Registration Statement with respect to Registrable Common Shares pursuant to
Section 2 hereof or pursuant to this Section 3, and if such previous
registration has not been withdrawn or abandoned, the Company shall not be
obligated to cause to become effective any other registration of any of its
securities under the Securities Act, whether on its own behalf or at the request
of any holder or holders of such securities, until a period of at least three
(3) months has elapsed from the effective date of such previous registration.

 

Section 4.              Holdback Agreement.

 

In connection with an underwritten primary or secondary offering to the public,
each Holder (other than the Manager and its Affiliates) agrees, subject to any
exceptions that may be agreed upon at the time of such offering, not to sell or
otherwise transfer or dispose of any Registrable Common Shares (or other
securities) of the Company held by them (other than Registrable Common Shares
included in such offering in accordance with the terms hereof) for a period
equal to the lesser of one hundred eighty (180) days following the effective
date of a Registration Statement of the Company filed under the Securities Act
or such shorter period as the managing underwriter shall agree to; provided that
all other shareholders who own more than ten percent (10%) of the outstanding
Common Shares of the Company and all officers and trustees of the Company enter
into similar agreements.  Such agreement shall be in writing in form reasonably
satisfactory to the Company and the managing underwriter.  The Company may
impose stop-transfer instructions with respect to the Registrable Common Shares
(or other securities) subject to the foregoing restriction until the end of said
period.

 

Section 5.              Registration Procedures.

 

Whenever the Holders request that any Registrable Common Shares be registered
pursuant to this Agreement, the Company shall use its commercially reasonable
efforts to effect and maintain the registration and the sale of such Registrable
Common Shares in accordance with the intended methods of disposition thereof,
and pursuant thereto the Company shall as expeditiously as possible:

 

(a)           prepare and file with the Commission a Registration Statement with
respect to such Registrable Common Shares and use its best efforts to cause such
Registration Statement to become effective as soon as practicable thereafter;
and before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, furnish to the Holders of Registrable Common Shares covered
by such Registration Statement and the underwriter or underwriters, if any,
copies of all such documents proposed to be filed, including, if requested by
such Holders, documents incorporated by reference in the Prospectus and, if
requested by such Holders, the exhibits incorporated or deemed incorporated by
reference, and such Holders shall have the opportunity to object to any
information pertaining to such Holders that is contained therein and the Company
will make the corrections reasonably requested by such Holders with respect to

 

6

--------------------------------------------------------------------------------


 

such information prior to filing any Registration Statement or amendment thereto
or any Prospectus or any supplement thereto;

 

(b)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective, in
the case of Demand Registration, for a period not less than 180 days, or such
shorter period as is necessary to complete the distribution of the securities
covered by such Registration Statement and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;

 

(c)           furnish to each seller of Registrable Common Shares (without
charge) such number of copies of such Registration Statement, each amendment and
supplement thereto, the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and such other documents as such seller
may reasonably request in order to facilitate the disposition of the Registrable
Common Shares owned by such seller, and the Company consents to the use of such
Prospectus, including each preliminary Prospectus, by Holders of Registrable
Common Shares, in connection with the offering and sale of Registrable Common
Shares covered by any such Prospectus;

 

(d)           use its commercially reasonable efforts to register or qualify
such Registrable Common Shares under such other securities or blue sky laws of
such jurisdictions as any seller reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Common Shares owned by such seller (provided, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph (d),
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);

 

(e)           notify each seller of such Registrable Common Shares, at any time
when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of any event as a result of which the
Registration Statement, including the Prospectus contained therein, contains an
untrue statement of a material fact or omits any fact required to be stated
therein or necessary to make the statements therein not misleading, and, at the
request of any such seller, the Company shall prepare a supplement or amendment
to such Registration Statement so that, as thereafter delivered to the
purchasers of such Registrable Common Shares, such Prospectus shall not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading;

 

(f)            in the case of an underwritten offering, enter into such
customary agreements (including underwriting agreements in customary form) and
take all such other actions as the Holders of a majority of number of
Registrable Common Shares being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Common Shares, (including making executive officers of the Company available to
participate in, and cause them to cooperate with the underwriters in connection
with, “road-show” and other

 

7

--------------------------------------------------------------------------------


 

customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Common Shares), and cause to be delivered to the
underwriters and the sellers, if any, opinions of counsel to the Company in
customary form, covering such matters as are customarily covered by opinions for
an underwritten public offering as the underwriters may request and addressed to
the underwriters and the sellers;

 

(g)           subject to receipt of reasonably acceptable confidentiality
agreements, make available, for inspection by representative of a seller of
Registrable Common Shares, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, trustees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement;

 

(h)           to use its commercially reasonable efforts to cause all such
Registrable Common Shares to be listed on each securities exchange on which
securities of the same class issued by the Company are then listed or, if no
such similar securities are then listed, on a national securities exchange
selected by the Company;

 

(i)            provide a transfer agent and registrar for all such Registrable
Common Shares not later than the effective date of such Registration Statement;

 

(j)            if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement (and, in the case of an underwritten
offering, at the time of delivery of any Registrable Common Shares sold pursuant
thereto), letters from the Company’s independent certified public accountants
addressed to each selling Holder (unless such selling Holder does not provide to
such accountants the appropriate representation letter required by
rules governing the accounting profession) and each underwriter, if any, stating
that such accountants are independent public accountants within the meaning of
the Securities Act and the applicable rules and regulations adopted by the
Commission thereunder, and otherwise in customary form and covering such
financial and accounting matters as are customarily covered by letters of the
independent certified public accountants delivered in connection with primary or
secondary underwritten public offerings, as the case may be;

 

(k)           make generally available to its shareholders a consolidated
earnings statement (which need not be audited) for the 12 months (or, if
applicable, such shorter period that the Company has been in existence)
beginning after the effective date of a Registration Statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earnings statement under Section 11(a) of
the Securities Act and Rule 158 thereunder;

 

(l)            cooperate with each selling Holder of Registrable Common Shares
and each underwriter participating in the disposition of such Registrable Common
Shares and their respective counsel in connection with any filings required to
be made with the Financial Industry Regulatory Authority and make reasonably
available its employees and personnel and otherwise

 

8

--------------------------------------------------------------------------------


 

provide reasonable assistance to the underwriters (taking into account the needs
of the Company’s businesses and the requirements of the marketing process) in
the marketing of Registrable Common Shares in any underwritten offering.

 

(m)          use its best efforts to prevent the issuance of any stop order or
other suspension of effectiveness of a Registration Statement, or the suspension
of the qualification of any of the Registrable Common Shares for sale in any
jurisdiction and, if such an order or suspension is issued, to use reasonable
efforts to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify each seller of Registrable Common Shares being
sold of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

 

(n)           promptly notify each seller of Registrable Common Shares and the
underwriter or underwriters, if any:

 

(i)            when the Registration Statement, pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

(ii)           of any written request by the Commission for amendments or
supplements to the Registration Statement or Prospectus;

 

(iii)          of the notification to the Company by the Commission of its
initiation of any proceeding with respect to the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement; and

 

(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Common Shares for sale
under the applicable securities or blue sky laws of any jurisdiction.

 

(o)           At all times after the Company has filed a registration statement
with the Commission pursuant to the requirements of either the Securities Act or
the Exchange Act, the Company shall file all reports and other documents
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and take such
further action as any Holders may reasonably request, all to the extent required
to enable such Holders to be eligible to sell Registrable Common Shares pursuant
to Rule 144 under the Securities Act (or any similar rule then in effect).

 

(p)           As a condition to being included in any Registration Statement,
the Company may require each seller of Registrable Common Shares as to which any
registration is being effected to furnish to the Company any other information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 

(q)           Each seller of Registrable Common Shares agrees by having its
shares treated as Registrable Common Shares hereunder that, upon notice of the
happening of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue

 

9

--------------------------------------------------------------------------------


 

statement of a material fact or omits any material fact necessary to make the
statements therein not misleading (a “Suspension Notice”), such seller will
forthwith discontinue disposition of Registrable Common Shares until such seller
is advised in writing by the Company that the use of the Prospectus may be
resumed and is furnished with a supplemented or amended Prospectus as
contemplated by Section 5(e) hereof, and, if so directed by the Company, such
seller, at its option, either will destroy or deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
seller’s possession, of the Prospectus covering such Registrable Common Shares
current at the time of receipt of such notice; provided, however, that such
postponement of sales of Registrable Common Shares by the Holders shall not
exceed thirty (30) days in the aggregate in any three-month period or ninety
(90) days in the aggregate in any one year except as a result of a refusal by
the Commission to declare any post-effective amendment to the Registration
Statement effective after the Company has used all commercially reasonable
efforts to cause such post-effective amendment to be declared effective, in
which case the Company shall terminate the suspension of the use of the
Registration Statement immediately following the effective date of the
post-effective amendment.  If the Company shall give any notice to suspend the
disposition of Registrable Common Shares pursuant to a Prospectus, the Company
shall extend the period of time during which the Company is required to maintain
the Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such notice
to and including the date such seller either is advised by the Company that the
use of the Prospectus may be resumed or receives the copies of the supplemented
or amended Prospectus contemplated by Section 5(e).  In any event, the Company
shall not be entitled to deliver more than three (3) Suspension Notices in any
one year.

 

Section 6.              Registration Expenses.

 

(a)           All fees and expenses incident to the Company’s performance of or
compliance with this Agreement, including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, listing application fees, printing, word processing, telephone, messenger
and delivery expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company, one
counsel retained by the Holders of Registrable Common Shares and all independent
certified public accountants and other Persons retained by the Company (all such
expenses being herein called “Registration Expenses”) (but not including any
underwriting discounts or commissions attributable to the sale of Registrable
Common Shares or fees and expenses of more than one counsel representing the
Holders of Registrable Common Shares, which shall be borne by the Holders),
shall be borne by the Company (whether or not any Registration Statement is
declared effective or any of the transactions described herein is consummated). 
In addition, the Company shall pay its internal expenses, the expense of any
annual audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which they are to be listed.

 

(b)           In connection with each registration initiated hereunder (whether
a Demand Registration or a Piggyback Registration), the Company shall reimburse
the Holders covered by such registration or sale for the reasonable fees and
disbursements of one law firm chosen by the

 

10

--------------------------------------------------------------------------------


 

Holders of a majority of the number of Registrable Common Shares included in
such registration sale.

 

(c)           The obligation of the Company to bear the expenses described in
Section 6(a) and to reimburse the Holders for the expenses described in
Section 6(b) shall apply irrespective of whether a registration, once properly
demanded, if applicable, becomes effective, is withdrawn or suspended, is
converted to another form of registration and irrespective of when any of the
foregoing shall occur; provided, however, that Registration Expenses for any
Registration Statement withdrawn solely at the request of a Holder of
Registrable Common Shares (unless withdrawn following postponement of filing by
the Company in accordance with Section 2(c) (i) or (ii)) or any supplements or
amendments to a Registration Statement or Prospectus resulting from a
misstatement furnished to the Company by a Holder shall be borne by such Holder.

 

Section 7.              Indemnification.

 

(a)           The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, each Holder, its officers, directors and Affiliates,
employees and agents of such Holder and each Person, if any, who controls such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) from and against all losses, claims, damages, liabilities,
judgments and expenses (including without limitation, the reasonable fees and
other expenses incurred in connection with any suit, action, investigation or
proceeding or any claim asserted) caused by, arising out of, in connection with
or based upon, any untrue or alleged untrue statement of material fact contained
in any Registration Statement, Prospectus (including any preliminary Prospectus)
or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the case of the Prospectus in the light of the
circumstances under which they were made, not misleading or any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or
applicable “blue sky” laws, except insofar as the same are made in reliance and
in conformity with information relating to such Holder furnished in writing to
the Company by such Holder expressly for use therein or caused by such Holder’s
failure to deliver to such Holder’s immediate purchaser a copy of the Prospectus
or any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished such Holder with a
sufficient number of copies of the same.

 

(b)           In connection with any Registration Statement in which a Holder of
Registrable Common Shares is participating, each such Holder shall furnish to
the Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, shall indemnify, to the fullest extent permitted by law, the
Company, its officers, trustees, Affiliates, and each Person who “controls” the
Company within the meaning of the Securities Act (excluding the Manager and its
Affiliates to the extent the Manager or one of its Affiliates is the Holder of
the Registrable Common Stock), against all losses, claims, damages, liabilities
and expenses arising out of or based upon any untrue or alleged untrue statement
of material fact contained in the Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in the
light of the circumstances under which

 

11

--------------------------------------------------------------------------------


 

they were made, not misleading, but only to the extent that the same are made in
reliance and in conformity with information relating to such Holder furnished in
writing to the Company by such Holder expressly for use therein or caused by
such Holder’s failure to deliver to such Holder’s immediate purchaser a copy of
the Prospectus or any amendments or supplements thereto (if the same was
required by applicable law to be so delivered) after the Company has furnished
such Holder with a sufficient number of copies of the same; provided, however,
that the obligation to indemnify shall be several, not joint and several, among
such Holders and the liability of each such Holder shall be in proportion to and
limited to the net amount received by such Holder from the sale of Registrable
Common Shares pursuant to such Registration Statement.

 

(c)           Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, such indemnifying
party shall assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed).  An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for each party
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party there may be one or more legal or
equitable defenses available to such indemnified party which are in addition to
or may conflict with those available to another indemnified party with respect
to such claim.  Failure to give prompt written notice shall not release the
indemnifying party from its obligations hereunder.  No indemnifying party shall,
without the prior written consent of the indemnified party, consent to entry of
any judgment or enter into any settlement or other compromise (i) which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation or (ii) which includes any statement of admission of fault,
culpability or failure to act by or on behalf of such indemnified party.

 

(d)           The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities or the
termination of this agreement.

 

(e)           If the indemnification provided for in or pursuant to this
Section 7 is unavailable, unenforceable or insufficient to hold harmless any
indemnified Person in respect of any losses, claims, damages, liabilities or
expenses referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified Person as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations.  The relative fault of the indemnifying party
on the one

 

12

--------------------------------------------------------------------------------


 

hand and of the indemnified Person on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  In no event shall
the liability of any selling Holder be greater in amount than the amount of net
proceeds received by such Holder upon such sale or the amount for which such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 7(a) or 7(b) hereof had been
available under the circumstances.  The indemnity and contribution agreements
contained in this Section 7 are in addition to any liability which the
indemnifying Persons may otherwise have to the indemnified Persons hereunder,
under applicable law or at equity.

 

Section 8.              Participation in Underwritten Registrations.

 

No Person may participate in any registration hereunder that is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
opinions and other documents required under the terms of such underwriting
arrangements.

 

Section 9.              Rule 144.

 

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder in accordance with the requirements of the
Securities Act and the Exchange Act, and it will take such further action as any
Holder may reasonably request to make available adequate current public
information with respect to the Company meeting the current public information
requirements of Rule 144(c) under the Securities Act (to the extent such
information is available), to the extent required to enable such Holder to sell
Registrable Common Shares without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Commission.  Upon the request of any Holder,
the Company will deliver to such Holder a written statement as to whether it has
complied with such information and requirements.

 

Section 10.            Miscellaneous.

 

(a)           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,

 

If to the Company:

 

Starwood Waypoint Residential Trust
1999 Harrison Street
Oakland, California 94612

 

13

--------------------------------------------------------------------------------


 

Attention: General Counsel
Facsimile No.: (510) 250-2200

 

If to the Manager:

 

SWAY Management LLC
c/o Starwood Capital Group
591 West Putnam Avenue
Greenwich, Connecticut 06830
Attention: General Counsel
Facsimile No.: (203) 422-7873

 

If to a transferee Holder, to the most current address given by the transfer
agent and registrar of the Common Shares to the Company;

 

If to a transferee Holder, to the address of such Holder set forth in the
transfer documentation provided to the Company;

 

or such other address or facsimile number as such party (or transferee) may
hereafter specify for the purpose by notice to the other parties.  Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 10(a) and the appropriate facsimile confirmation is received or
(b) if given by any other means, when delivered at the address specified in this
Section.

 

(b)           No Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

(c)           Expenses.  Except as otherwise provided for herein or otherwise
agreed to in writing by the parties, all costs and expenses incurred in
connection with the preparation of this Agreement shall be paid by the Company.

 

(d)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, it being understood that subsequent Holders of the
Registrable Common Shares are intended third party beneficiaries hereof.

 

(e)           Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without regard
to principles of conflicts of law.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York and
the United States District Court for any district within such state for the
purpose of any action or judgment relating to or arising out of this Agreement
or any of the transactions contemplated hereby and to the laying of venue in
such court.

 

14

--------------------------------------------------------------------------------


 

(f)            Jurisdiction.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby may be brought in any
federal or state court located in the County and State of New York, and each of
the parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 10(a) shall
be deemed effective service of process on such party.

 

(g)           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(h)           Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

(i)            Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the transactions contemplated
herein.  No provision of this Agreement or any other agreement contemplated
hereby is intended to confer on any Person other than the parties hereto any
rights or remedies.

 

(j)            Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

(k)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

(l)            Amendments.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the Holders of a majority of the
Registrable Common Shares; provided, further, that the consent or agreement of
the Company shall be required with regard to any termination, amendment,
modification or

 

15

--------------------------------------------------------------------------------


 

supplement of, or waivers or consents to departures from, the terms hereof,
which affect the Company’s obligations hereunder.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

ISSUER:

 

 

 

STARWOOD WAYPOINT RESIDENTIAL TRUST

 

 

 

 

By:

/s/ Nina A. Tran

 

 

Name: Nina A. Tran

 

 

Title: Chief Financial Officer

 

 

 

 

 

THE MANAGER:

 

 

 

SWAY MANAGEMENT LLC

 

 

 

 

By:

Starwood Capital Group Global, L.P.

 

 

Its: Managing Member

 

 

 

By:

SCGG GP, L.L.C.

 

 

Its: General Partner

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

Name: Andrew J. Sossen

 

Title: COO

 

17

--------------------------------------------------------------------------------